1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                    ***
      ERNEST BUSTOS,
4
                           Plaintiff,
5                                                       2:17-cv-00822-KJD-VCF
      vs.                                               ORDER
6     GREGG A DENNIS, et al.,
7                          Defendants.
8           Before the court is Plaintiff’s Motion to Compel Answers to Interrogatories and Production of
9    Documents and for Sanctions (ECF NO. 95).
10          Accordingly,
11          IT IS HEREBY ORDERED that a hearing on the Plaintiff’s Motion to Compel Answers to
12   Interrogatories and Production of Documents and for Sanctions (ECF NO. 95) is scheduled for 10:00 AM
13   PST, March 18, 2020, in Courtroom 3D, U.S. District Court, 333 Las Vegas Blvd. South, Las Vegas,
14   Nevada 89101.
15          IT IS FURTHER ORDERED that Ernest Bustos must be present in person at the 10:00 AM, March
16   18, 2020 hearing.
17          DATED this 22nd day of January, 2020.
                                                              _________________________
18
                                                              CAM FERENBACH
19                                                            UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25
